Citation Nr: 0014418	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  95-26 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for osteoarthritis.

2.  Entitlement to an increased rating for rheumatoid 
arthritis, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 until 
August 1952.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of January 1995 of the Providence, Rhode Island 
Regional Office (RO) which denied service connection for 
osteoarthritis, and denied an increased rating for service-
connected rheumatoid arthritis.

(Consideration of the claim for an increased rating for 
rheumatoid arthritis is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)


FINDING OF FACT

No competent medical evidence has been presented to link 
osteoarthritis to military service or to already service-
connected rheumatoid arthritis. 


CONCLUSION OF LAW

The claim of service connection for osteoarthritis is not 
well grounded.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. §§ 3.303(a), 3.306 (1999).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 12 Vet. 
App. 477, 485-86 (1999).  If the claimant does not meet this 
initial burden, the appeal must fail because, in the absence 
of evidence sufficient to make the claim well grounded, the 
Board does not have jurisdiction to adjudicate the claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The Court has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

The service medical records reflect that the veteran injured 
his left knee several times during service, resulting in 
marked swelling on at least one occasion, aspiration of 
fluid, and casting for a period of approximately two weeks.  
It was also recorded that he strained the muscles of the 
right elbow for which he also received treatment and follow-
up.  The post-service records reflect that the veteran was 
seen in October 1952 for what was thought to be an infectious 
polyarthritis.  He was hospitalized between October and 
November 1952 and treated for migratory joint pain which 
affected joints that included the right knee, right elbow, 
left wrist, and fingers.  The assessments included 
questionable rheumatoid arthritis, questionable Reiter's 
syndrome, and chronic prostatitis.  He was subsequently 
hospitalized in February 1953 for a period of observation and 
evaluation where it was noted that joint pain included 
stiffness involving the right thumb, left little and ring 
fingers, left knee and right ankle.  Some swelling of the 
right thumb was also observed.  First degree 
spondylolisthesis of L5 on S1 was observed on X-ray.  
Following evaluation, it was determined that the veteran's 
course in this regard was consistent with a diagnosis of 
inactive rheumatoid arthritis.  On VA examination in February 
1958, the veteran had complaints which included pain in his 
fingers, and a dull ache in his left knee when walking.  Upon 
physical examination, it was reported that some fusiform 
thickening about the proximal interphalangeal joints was 
especially noticeable in the middle fingers of both hands.  
Following evaluation, pertinent diagnoses of rheumatoid 
arthritis, inactive, and sprain, left knee, were rendered. 

Current VA outpatient records indicate that the veteran 
continues to seek treatment for pain affecting multiple 
joints, including the knees, right elbow, and the thumbs and 
hands diagnosed as osteoarthritis.  Additionally, a July 1995 
report from J. P. Lombardozzi, M.D., indicates that the 
veteran had developed what appeared to be an inflammatory 
arthritis associated with urethral discharge and a 
questionable diagnosis of acute rheumatic fever, as well as 
Reiter's syndrome in 1952, but had had no recurrence of such 
symptoms.  Rather, it was noted that, over the years he had 
noticed increasing soreness of his back when walking, as well 
as soreness of his knees.  Dr. Lombardozzi's impression was 
that the veteran had degenerative disc disease as well as 
possible spinal stenosis.

The veteran testified in January 1997 that he had experienced 
the same or similar symptomatology of the joints over the 
years as he had shortly following his separation from 
military service.  It was his belief that the post-service 
disorder may have been misdiagnosed as rheumatoid arthritis 
because his musculoskeletal joint symptomatology has been the 
same throughout the years since service.

In this regard, the Board notes that the veteran is competent 
to describe the symptoms he has experienced since military 
service, including the similarity in symptoms now diagnosed 
as osteoarthritis with those experienced within a few months 
of his separation from service that were then thought to be 
due to rheumatoid arthritis.  Nevertheless, what is required 
to make a claim such as this well grounded, is competent 
medical evidence providing a nexus between currently shown 
osteoarthritis and the veteran's military service or his 
already service-connected rheumatoid arthritis.  This medical 
nexus evidence is missing from the record.  No qualified 
clinician has indicated that osteoarthritis began in service, 
was manifest to a compensable degree within a year of 
separation from service, was attributable to continued 
symptoms since service, or was caused or made worse by 
already service-connected rheumatoid arthritis.  Despite the 
veteran's contention to the contrary, no medical opinion 
evidence has been presented which tends to support his theory 
that what he actually experienced as early as October 1952 
was osteoarthritis that was misdiagnosed as an inflammatory 
arthritis.  Consequently, absent the presentation of medical 
nexus evidence necessary to make the claim well grounded, the 
claim of service connection must be denied.  Caluza, supra.  


ORDER

The claim of service connection for osteoarthritis is denied.  


REMAND

In assisting the veteran with his claim for an increased 
rating for rheumatoid arthritis, the RO scheduled a VA 
examination for December 1999.  As part of the examination, 
the examiner reviewed what he referred to as the veteran's 
"chart."  Curiously, despite the presence of the 1952 and 
1953 VA hospital records in the claims file, it was noted 
that the chart did not indicate a history of rheumatoid 
arthritis.  The examiner also referred to August 1976, 
November 1983 and May 1984 clinical data which he apparently 
relied on to conclude that rheumatoid arthritis was not 
shown, but which are not in the claims file.  Consequently, 
it does not appear that the entire record as set out in the 
claims file was before the examiner, or that the entire 
record available to the examiner has been made a part of the 
claims file.  The Board therefore concludes that additional 
evidentiary development is necessary, first to make complete 
the claims file, and second to allow for an examination that 
is based on the entire record. 

Additionally, it should be pointed out that 38 C.F.R. 
§ 4.71a, Diagnostic Code 5002 provides that chronic residuals 
of rheumatoid arthritis are evaluated on the basis of 
limitation of motion or ankylosis under the appropriate 
diagnostic codes pertaining to disability of the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.  Although it is not clear from 
recent reports whether the veteran currently experiences any 
disabling residuals from the inflammatory process, especially 
since osteoarthritis, not rheumatoid arthritis has been the 
recently entered diagnosis, VA's duty to assist under 
38 U.S.C.A. § 5107 requires that VA make every effort to 
determine whether any disabling manifestation of the service-
connected rheumatoid arthritis is evident.  See Hyder v. 
Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO should make an effort to 
ensure that all relevant VA records have 
been obtained for review, particularly 
with respect to any treatment or 
evaluation between the years 1958 and 
1992.  The "chart" referred to by the 
1999 VA examiner should be searched for 
pertinent records, such as those 
specifically mentioned in the December 
1999 report.  The veteran should be 
asked to assist in a search for any non-
VA records.

2.  After the above-requested 
development has been completed, the 
veteran should be scheduled for a VA 
rheumatology examination.  The examiner 
should review the entire record, examine 
the veteran, and provide an opinion as 
to whether the veteran currently 
experiences any active rheumatoid 
arthritis or chronic residuals of 
rheumatoid arthritis.  Each disabling 
manifestation of such residuals should 
be described in detail, including any 
limitation of motion or ankylosis.  As 
to each joint affected by chronic 
rheumatoid arthritis residuals, all 
functional debility experienced due to 
such difficulties as pain, weakness, 
incoordination, incapacity due to flare-
ups, etc. should be equated to 
additional loss of range of motion 
beyond that clinically shown.  All 
indicated tests should be conducted.  A 
complete rationale for all opinions 
should be provided.

	3.  The RO should review the report of 
the examination to determine whether the 
requirements of the remand have been 
satisfied.  If they have not, the report 
should be returned as inadequate, and 
arrangements should be made to ensure 
full compliance with the remand 
instructions.

4.  The RO should thereafter take 
further adjudicatory action on the claim 
for an increased rating.  If the benefit 
sought is denied, a supplemental 
statement of the case should be issued.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the claims folder 
should be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice.  He may, however, furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

